 Case 5:15-cv-00952-AFM Document 32 Filed 01/19/21 Page 1 of 1 Page ID #:1050

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:15-cv-00952-AFM                                               Date: January 19, 2021
Title      Jesus Dorado v. Andrew Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

        On November 24, 2020, the Court ordered defendant to file a response to plaintiff’s Motion
for Attorney Fees Pursuant to 42 U.S.C. § 406(b) no later than December 15, 2020. A review of the
case docket indicates that defendant has not filed his response. Accordingly, IT IS ORDERED that
within 21 days of the filing date of this Order, defendant shall show cause in writing for failure to
respond to the Court’s Order. The filing of defendant’s response to plaintiff’s Motion within 21
days shall discharge the order to show cause.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
